Murray, C. J.,
delivered the opinion of the Court—Burnett, J., concurring.
The Court below erred in overruling the demurrer to the *135declaration, which improperly joins an action of trespass guare clausum fregit, ejectment, and prayer for relief in chancery.
We have never held parties to a very nice strictness in pleading, but at the same time it has always been our earnest desire that some formality should be observed, and we think that the pleadings in a cause should show clearly and affirmatively the relief demanded. A Court should not be compelled to resort to rules of construction to determine what is meant by the party, or whether he may have possibly intended to pursue one remedy, or another and a different one.
To maintain the present complaint, would be subversive of all rules of pleading, and encourage carelessness and uncertainty.
Judgment reversed, with leave to the plaintiff to amend.